        Case 1:19-cr-10080-NMG Document 1723 Filed 02/09/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
 UNITED STATES OF AMERICA

        v.                                          No. 19-cr-10080-NMG-19
 (19) ROBERT ZANGRILLO,

        Defendant.


                      DISMISSAL OF ROBERT ZANGRILLO
                  FROM THE FOURTH SUPERSEDING INDICTMENT
       Pursuant to FED. R. CRIM. P. 48(a), the United States Attorney for the District of

Massachusetts hereby dismisses defendant Robert Zangrillo from the Fourth Superseding

Indictment in this matter, Dkt. 732. In support of this dismissal, the government states that the

former President issued a pardon to Robert Zangrillo, see Exhibit A, which he has accepted, see

Exhibit B. See United States v. Michael T. Flynn, 17-cr-00232 (EGS), -- F. Supp. 3d. --, 2020 WL

7230702, at *13-15 (D. D.C. Dec. 8, 2020) (“Once accepted, a full and absolute pardon releases

the wrongdoer from punishment[.]”); see also United States v. Wilson, 32 U.S. 150, 160 (1833)

(“[A] pardon is an act of grace . . . which exempts the individual on whom it is bestowed, from the

punishment the law inflicts for a crime he has committed.”).

                                                     Respectfully submitted,
                                                     ANDREW E. LELLING
                                                     United States Attorney
Dated: February 9, 2021                          By: /s/ Justin D. O’Connell
                                                    JUSTIN D. O’CONNELL
                                                    KRISTEN A. KEARNEY
                                                    LESLIE A. WRIGHT
                                                    KARIN M. BELL
Leave to File Granted:                              STEPHEN E. FRANK
                                                    Assistant United States Attorneys

_______________________
Nathaniel M. Gorton, Judge
United States District Court
       Case 1:19-cr-10080-NMG Document 1723 Filed 02/09/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing.

Dated: February 9, 2021                            /s/ Justin D. O’Connell
                                                   Justin D. O’Connell
